January 14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       ASHLEY MARTINS AND ALL OTHER OCCUPANTS, Appellant

NO. 14-13-00740-CV                          V.

 FEDERAL NATIONAL MORTGAGE ASSOCIATION AKA FANNIE MAE,
                          Appellee
              ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 12, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Ashley Martins and All Other Occupants.
      We further order this decision certified below for observance.